             Case 2:17-cv-01328-RSL Document 52-1 Filed 09/30/19 Page 1 of 28




 1                                                                    The Honorable Robert S. Lasnik

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9
     UNITED STATES OF AMERICA, et al.
10
     ex rel. SCEF, LLC, et al.,
11                                                         No. 2:17-cv-01328-RSL
                                   Plaintiff,
12                                                         SUPPLEMENTAL DECLARATION
            v.                                             OF TANA LIN IN SUPPORT OF
13                                                         RELATORS’ RESPONSE TO THE
     ASTRAZENECA PLC, et al.,                              UNITED STATES’ MOTION TO
14                                                         DISMISS RELATORS’ COMPLAINT
                                   Defendants.
15

16
            I, Tana Lin, declare as follows:
17
            1.      I am a Partner with the law firm Keller Rohrback L.L.P., and I am one of the
18
19   attorneys personally involved in this Action. I submit this supplemental declaration in support of

20   Relators’ Response to United States’ Motion to Dismiss Relators’ Complaint based on personal

21   knowledge, and I am competent to testify to the matters set forth herein.
22          2.      Exhibit 1 hereto is a true and correct copy of the Amended Transcript of Motion
23
     Hearing from the hearing on the United States’ Motion to Dismiss in United States ex rel.
24
     CIMZNHCA, LLC v. UCB, Inc. et al., No. 17-765 (S.D. Ill. Mar. 29, 2019), Dkt. # 81, during
25
     which the United States confirmed that it had conducted a collective investigation of the eleven
26

     SUPP. DECL. OF TANA LIN IN SUPP. OF RELATORS’ RESP. TO             K E L L E R R O H R B AC K      L.L.P.
     UNITED STATES’ MOT. TO DISMISS RELATORS’ COMPL.                        1201 Third A venue, Suite 3200
                                                                              Seattle, W A 98101-3052
     (2:17-cv-01328-RSL) - 1                                                     Tel.: (206) 623-1900
                                                                                 Fax: (206) 623-3384
             Case 2:17-cv-01328-RSL Document 52-1 Filed 09/30/19 Page 2 of 28




 1   cases and had not conducted a cost-benefit analysis to assess what any specific case would cost
 2   the Government to litigate versus the potential recovery for that case:
 3
     Excerpt 1:
 4
            The Court: [L]et’s just see if I can – if we can cut to the chase and we can move
 5          on. The Government’s investigation was more, for the most part, a collective
            investigation of all 11 cases that this Relator has filed. And in terms of the
 6          specific investigation that the Government conducted in this case as it relates to a
            cost-benefit analysis, in other words, an assessment as to what this case would
 7
            cost the Government versus what the potential recovery would be in this case,
 8          there was no specific analysis done on that basis.

 9          Mr. Stump [The Government]: I think that’s correct, Your Honor.

10   Id. at 39:3-13
11   Excerpt 2:
12
            The Court: Okay. Let me ask a different question: Mr. Stump, what was the
13          Government’s assessment of the costs associated with these claims moving forward?

14          Mr. Stump: You mean, what was the number?

15          The Court: Yeah. What did you determine –
16
            Mr. Stump: I do not have a number for you, Your Honor. I do not have a number –
17
            The Court: Did the Government come up with a number?
18
            Mr. Stump: I did not – I, personally did not come up with a number.
19
            The Court: Did you know if anybody in the Government came up with a number or a
20
            range?
21
            Mr. Stump: I do not know the answer to that question as it pertains to this specific case.
22
     Id. at 34:19-35:8.
23

24   Excerpt 3:

25          The Court: I’m asking you, specifically, the Government has not assessed the
            potential recovery value of the claims in this specific case –
26
            Mr. Stump: We didn’t –
     SUPP. DECL. OF TANA LIN IN SUPP. OF RELATORS’ RESP. TO             K E L L E R R O H R B AC K        L.L.P.
     UNITED STATES’ MOT. TO DISMISS RELATORS’ COMPL.                           1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
     (2:17-cv-01328-RSL) - 2                                                       Tel.: (206) 623-1900
                                                                                   Fax: (206) 623-3384
             Case 2:17-cv-01328-RSL Document 52-1 Filed 09/30/19 Page 3 of 28




 1          The Court: -- is that correct?
 2          Mr. Stump: We did not calculate a number.
 3   Id. at 43:15-20.
 4          3.      Exhibit 2 hereto is a true and correct copy of the Transcript of Motion Hearing
 5
     from the hearing on the United States’ Motion to Dismiss in United States ex rel. Health Choice
 6
     Alliance, LLC v. Eli Lilly & Co. Inc. et al., No. 17-123 (E.D. Tex. Apr. 24, 2019), Dkt. # 236,
 7
     during which the United States admitted Relator’s organization’s investigations have produced
 8

 9   concrete results for the Government. James Gillingham, an Assistant U.S. Attorney for the

10   Eastern District of Texas, stated: “[t]here have been a number of cases brought by his [Relator’s]

11   organizations that have gone forward that have either allowed the Government to intervene and
12
     obtain a verdict or maybe a decline case where he’s able to get a settlement.” Id. at 63:2-5.
13
            4.      Exhibit 3 hereto is a true and correct copy of the publicly available 2014
14
     ProPublica reports for Brilinta, Bydureon, and Symbicort referenced in Paragraphs 81, 83, and
15
     85 of Relators’ Complaint (Dkt. # 1). I provided a copy of these reports to the Government as an
16

17   exhibit to Relators’ Preliminary Disclosure packet. The Complaint asserts that in just the two-

18   year period between 2014 and 2015, spending from Medicare Part D for these three drugs totaled
19   nearly $2.5 billion. Id. ¶¶ 81, 83, 85. The ProPublica reports also reflect that:
20
                 A. In the three years from the time AstraZeneca launched its nurse educator
21                  programs in approximately 2012 to 2015, Medicare Part D spending increased

22                  (a) nearly sixteen-fold from $8.08 million to $129 million for Brilinta;

23                  (b) nearly sevenfold from $13 million to $83 million for Bydureon; and
24                  (c) over twofold from $500 million to $1.2 billion for Symbicort.
25               B. Between 2012 and 2015, spending from Medicare Part D for these three drugs
26                  totaled nearly $3.8 billion with


     SUPP. DECL. OF TANA LIN IN SUPP. OF RELATORS’ RESP. TO               K E L L E R R O H R B AC K     L.L.P.
     UNITED STATES’ MOT. TO DISMISS RELATORS’ COMPL.                          1201 Third A venue, Suite 3200
                                                                                Seattle, W A 98101-3052
     (2:17-cv-01328-RSL) - 3                                                      Tel.: (206) 623-1900
                                                                                  Fax: (206) 623-3384
               Case 2:17-cv-01328-RSL Document 52-1 Filed 09/30/19 Page 4 of 28




 1                     (a) $250.3 million spent on Brilinta;
 2                     (b) $251.1 million spent on Bydureon; and
 3                     (c) $3.3 billion spent on Symbicort.
 4            I declare under penalty of perjury under the laws of the United States of America that the
 5
     foregoing is true and correct.
 6
              Executed this 30th day of September 2019, in Seattle, Washington.
 7
                                                               s/ Tana Lin
 8                                                             Tana Lin
 9
10

11

12

13

14
     4824-4653-0725, v. 2
15

16

17

18
19

20

21

22

23

24

25

26

     SUPP. DECL. OF TANA LIN IN SUPP. OF RELATORS’ RESP. TO                  K E L L E R R O H R B AC K     L.L.P.
     UNITED STATES’ MOT. TO DISMISS RELATORS’ COMPL.                             1201 Third A venue, Suite 3200
                                                                                   Seattle, W A 98101-3052
     (2:17-cv-01328-RSL) - 4                                                         Tel.: (206) 623-1900
                                                                                     Fax: (206) 623-3384
Case 2:17-cv-01328-RSL Document 52-1 Filed 09/30/19 Page 5 of 28




                 EXHIBIT 1
       Transcript Excerpt(s)
         Case 2:17-cv-01328-RSL
Case 3:17-cv-00765-SMY-MAB       Document
                              Document 81 52-1  Filed 09/30/19
                                          Filed 04/12/19  Page Page
                                                               1 of 596 ofPage
                                                                           28 ID #537



     1                         UNITED STATES OF AMERICA
                             SOUTHERN DISTRICT OF ILLINOIS
     2

     3     UNITED STATES OF AMERICA, et al.   )
           ex rel. CIMZNHCA, LLC,             )
     4                                        )
                               Plaintiff,     )
     5     v.                                 ) No. 3:17-cv-00765-SMY
                                              )
     6     UCB, INC.; RXC ACQUISITION COMPANY ) EAST ST. LOUIS, IL
           d/b/a RX CROSSROADS; OMNICARE, INC.)
     7     and CVS HEALTH CORPORATION,        )
                                              )
     8                         Defendants.    )

     9

    10

    11                              AMENDED
                                    A N D TRANSCRIPT
                                     OF MOTION HEARING
    12
                         BEFORE THE HONORABLE STACI M. YANDLE
    13                       UNITED STATES DISTRICT JUDGE

    14                                 March 29, 2019

    15

    16

    17

    18

    19

    20

    21     REPORTED BY:             Christine Dohack LaBuwi, RDR, RMR
                                    Official Court Reporter
    22                              301 West Main Street
                                    Benton, Illinois 62812
    23                              (618) 439-7725
                                    Christine_Dohack@ilsd.uscourts.gov
    24
           Proceedings recorded by mechanical stenography, produced
    25     by computer-aided transcription.



                                              03/29/2019 (amended) - Page         1
         Case 2:17-cv-01328-RSL
Case 3:17-cv-00765-SMY-MAB       Document
                              Document 81 52-1  Filed 09/30/19
                                          Filed 04/12/19  Page Page
                                                               2 of 597 ofPage
                                                                           28 ID #538



     1     APPEARANCES:

     2     FOR PLAINTIFF USA:
                                    Nathan D. Stump, Esq.
     3                              OFFICE OF THE U.S. ATTORNEY
                                    9 Executive Drive, Suite 300
     4                              Fairview Heights, IL 62208
                                    (618) 628-3700
     5                              Nathan.Stump@usdoj.gov
                                    Also Present: Donna Gerdes, Paralegal
     6
                                    Richard D. Burke, Esq.
     7                              QUANTUM LEGAL, LLC
                                    1010 Market Street, Suite 1310
     8                              St. Louis, MO 63101
                                    (314) 433-4500
     9                              richard@qulegal.com

    10                              Albert Pilavin Mayer, Esq.
                                    US-DOJ - WASHINGTON, DC - BOX 261
    11                              P.O. Box 261
                                    Ben Franklin Station
    12                              Washington, DC 20044
                                    (202) 353-1291
    13                              albert.p.mayer@usdoj.gov

    14
           FOR PLAINTIFF CIMZNHCA, LLC:
    15
                                    C. Lance Gould, Esq.
    16                              Leslie L. Pescia, Esq.
                                    BEASLEY ALLEN LAW FIRM
    17                              218 Commerce Street
                                    Montgomery, AL 36104
    18                              (334) 269-2343
                                    lance.gould@beasleyallen.com
    19                              leslie.pescia@beasleyallen.com

    20                              Also present:     John Mininno

    21
           FOR DEFENDANT UCB, INC.:
    22
                                    W. Jason Rankin, Esq.
    23                              HEPLER BROOM, LLC
                                    130 N. Main Street
    24                              Edwardsville, IL 62025-0510
                                    (618) 307-1138
    25                              wjr@heplerbroom.com



                                              03/29/2019 (amended) - Page         2
         Case 2:17-cv-01328-RSL
Case 3:17-cv-00765-SMY-MAB       Document
                              Document 81 52-1  Filed 09/30/19
                                          Filed 04/12/19  Page Page
                                                               3 of 598 ofPage
                                                                           28 ID #539



     1
           FOR DEFENDANT RXC ACQUISITION COMPANY:
     2
                                    Neil G. Nandi, Esq.
     3                              SIDLEY AUSTIN LLP
                                    One South Dearborn Street
     4                              Chicago, IL 60603
                                    (312) 853-7000
     5                              nnandi@sidley.com

     6
           FOR DEFENDANT OMNICARE, INC.:
     7
                                    Julie Fix Meyer, Esq.
     8                              Sarah E. Harmon, Esq.
                                    ARMSTRONG TEASDALE LLP
     9                              7700 Forsyth Blvd., Suite 1800
                                    St. Louis, MO 63105-1810
    10                              (314) 621-5070
                                    jfixmeyer@armstrongteasdale.com
    11                              sharmon@armstrongteasdale.com

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25




                                              03/29/2019 (amended) - Page         3
         Case 2:17-cv-01328-RSL
Case 3:17-cv-00765-SMY-MAB      Document
                             Document    52-1 04/12/19
                                      81 Filed Filed 09/30/19 Page
                                                         Page 34     9 ofPage
                                                                 of 59    28 ID #570



      1              THE COURT:     My question is:     What did you do?

      2    That's a simple question.        What did the Government do?

      3              MR. STUMP:     Okay, Your Honor.     We analyzed the

      4    allegations in the Complaint, considering that they allege

      5    false claims involving hundreds of thousands of

      6    prescriptions of one drug by physicians and providers all

      7    across the nation.       So, we considered that.       We considered

      8    the guidance that would have to be --

      9              THE COURT:     Mr. Stump, you're telling me -- we've

     10    already talked about that.        I'm asking you specifically as

     11    it relates to a cost-benefit analysis.           I know you know

     12    what that means.       That means, what did the Government do

     13    to investigate, as part of their investigation, to

     14    determine or assess what the potential proceeds would be

     15    in this case from successful litigation versus the costs

     16    of obtaining that?       What did you do?

     17              MR. STUMP:     We reviewed the allegations in the

     18    Complaint and all the disclosure materials.

     19              THE COURT:     Okay.   Let me ask a different

     20    question:     Mr. Stump, what was the Government's assessment

     21    of the costs associated with these claims moving forward?

     22              MR. STUMP:     You mean, what was the number?

     23              THE COURT:     Yeah.   What did you determine --

     24              MR. STUMP:     I do not have a number for you, Your

     25    Honor.    I do not have a number --




                                              03/29/2019 (amended) - Page 34
         Case 2:17-cv-01328-RSL
Case 3:17-cv-00765-SMY-MAB       Document
                              Document 81 52-1  Filed 09/30/19
                                          Filed 04/12/19  Page Page  10 ofPage
                                                               35 of 59    28 ID #571



      1               THE COURT:    Did the Government come up with a

      2     number?

      3               MR. STUMP:    I did not -- I, personally, did not

      4     come up with a number.

      5               THE COURT:    Do you know if anybody in the

      6     Government came up with a number or a range?

      7               MR. STUMP:    I do not know the answer to that

      8     question as it pertains to this specific case.

      9               THE COURT:    Thank you.

     10               MR. STUMP:    My understanding is --

     11               THE COURT:    No.   No.    That was my question.      As it

     12     pertains to this specific case, did the Government as part

     13     of its investigation come up with a range in terms of, if

     14     in fact these allegations were supported and were proven,

     15     what the potential proceeds that would ultimately flow to

     16     the Government.     In other words, again, what was the value

     17     -- the potential value of the claims in these cases -- in

     18     this case.

     19               MR. STUMP:    Your Honor, I believe -- I believe

     20     that was done but I don't have that number to tell you.

     21               THE COURT:    You believe it was done by whom?

     22               MR. STUMP:    That would be done by the Department

     23     of Justice in Washington, DC, because this case is a

     24     companion case.

     25               THE COURT:    No.   No.    I'm talking about this case.




                                                03/29/2019 (amended) - Page 35
         Case 2:17-cv-01328-RSL
Case 3:17-cv-00765-SMY-MAB       Document
                              Document 81 52-1  Filed 09/30/19
                                          Filed 04/12/19  Page Page  11 ofPage
                                                               38 of 59    28 ID #574



      1     the parties prepare discovery orders even before the

      2     motion to dismiss has been ruled upon.          So, as this

      3     litigation is ongoing, there have been discovery orders

      4     that were proposed by NHCA Group in the Eastern District

      5     of Texas that allow for up to 350 hours of deposition

      6     testimony from Government witnesses in each case.             So,

      7     it's -- there are two cases filed there, so it's a total

      8     of 700 hours of deposition testimony that they're

      9     expecting to take from Government witnesses.

     10              THE COURT:     Let me ask you this, Mr. Stump:         Is

     11     this the only FCA case where the Government had to produce

     12     witnesses that would give that level of testimony?

     13              MR. STUMP:     Certainly not.

     14              THE COURT:     FCA cases by their nature are complex

     15     and expansive.

     16              MR. STUMP:     They can be.

     17              THE COURT:     Yeah.

     18              MR. STUMP:     Not necessarily all as expansive as

     19     this one.    They don't all involve nationwide claims.           They

     20     don't all involve every prescription written for every

     21     particular drug --

     22              THE COURT:     So, we can cut this off fairly

     23     quickly, and not just that it's -- I'm being dismissive of

     24     it, but I have specific questions and I think -- and I

     25     know you are trying to answer them.          I also think you're




                                              03/29/2019 (amended) - Page 38
         Case 2:17-cv-01328-RSL
Case 3:17-cv-00765-SMY-MAB       Document
                              Document 81 52-1  Filed 09/30/19
                                          Filed 04/12/19  Page Page  12 ofPage
                                                               39 of 59    28 ID #575



      1     trying to characterize them, and that's fine.            But the

      2     question -- but my specific question, and I think you have

      3     answered it, and let's just see if I can -- if we can cut

      4     to the chase and we can move on.         The Government's

      5     investigation was more, for the most part, a collective

      6     investigation of all 11 cases that this Relator has filed.

      7     And in terms of the specific investigation that the

      8     Government conducted in this case as it relates to a

      9     cost-benefit analysis, in other words, an assessment as to

     10     what this case would cost the Government versus what the

     11     potential recovery would be in this case, there was no

     12     specific analysis done on that basis.

     13              MR. STUMP:     I think that's correct, Your Honor.

     14              THE COURT:     Okay.   Then you have answered my

     15     question.

     16              MR. STUMP:     I --

     17              THE COURT:     You have answered my question.

     18              The other question I have on this is:           In terms of

     19     the Government's position that they would be, as part of

     20     that cost in terms of finances and resources, that the

     21     Government would be required to respond to substantial

     22     discovery in this case if it were to move forward, you

     23     mentioned that the Government would be required, for

     24     instance, to produce Government witnesses for deposition.

     25              Now, based on the allegations of this case, where




                                              03/29/2019 (amended) - Page 39
         Case 2:17-cv-01328-RSL
Case 3:17-cv-00765-SMY-MAB       Document
                              Document 81 52-1  Filed 09/30/19
                                          Filed 04/12/19  Page Page  13 ofPage
                                                               43 of 59    28 ID #579



      1     a case we felt like we needed to take on.

      2              THE COURT:     And it's fair to say, it's not one

      3     that you would not take on if the potential for recovery

      4     were substantial for the Government.

      5              MR. STUMP:     Not just in terms of -- yes, not just

      6     in terms of dollar amounts, but also in terms of the

      7     likelihood of success --

      8              THE COURT:     And you don't -- but you have no idea,

      9     you have not assessed the potential dollar amount in this

     10     case.   In this case.

     11              MR. STUMP:     And that's exactly my point, Your

     12     Honor, is that --

     13              THE COURT:     Answer my question, Mr. Stump, because

     14     this is about my point now.        We -- you know, because I'm

     15     going to wrap this up.       I'm asking you, specifically, the

     16     Government has not assessed the potential recovery value

     17     of the claims in this specific case --

     18              MR. STUMP:     We didn't --

     19              THE COURT:     -- is that correct?

     20              MR. STUMP:     We did not calculate a number.

     21              THE COURT:     Thank you.

     22              MR. STUMP:     But I can look at --

     23              THE COURT:     Mr. Stump --

     24              MR. STUMP:     -- the number of claims --

     25              THE COURT:     Mr. Stump, we're not -- you and I are




                                              03/29/2019 (amended) - Page 43
Case 2:17-cv-01328-RSL Document 52-1 Filed 09/30/19 Page 14 of 28




                  EXHIBIT 2
       Transcript Excerpt(s)
          Case 2:17-cv-01328-RSL
Case 5:17-cv-00123-RWS-CMC       Document
                              Document 236 52-1
                                            FiledFiled 09/30/19
                                                 06/03/19   PagePage  15 PageID
                                                                 1 of 74 of 28 #: 5512
                                                                              1


 1                      IN THE UNITED STATES DISTRICT COURT

 2                       FOR THE EASTERN DISTRICT OF TEXAS

 3                                 TEXARKANA DIVISION

 4

 5      UNITED STATES OF AMERICA,          )(

 6      ET AL                              )(   CIVIL DOCKET NO.

 7                                         )(   5:17-CV-123-RWS-CMC

 8      VS.                                )(   TEXARKANA, TEXAS

 9                                         )(

10      ELI LILLY & COMPANY, INC.,         )(

11      ET AL                              )(   APRIL 24, 2019

12

13

14                                  MOTIONS HEARING

15                     BEFORE THE HONORABLE CAROLINE CRAVEN

16                         UNITED STATES MAGISTRATE JUDGE

17

18      APPEARANCES:

19      FOR THE PLAINTIFF:       (See sign-in sheets docketed in
                                  minutes of this hearing.)
20

21      FOR THE DEFENDANT:       (See sign-in sheets docketed in
                                       minutes of this hearing.)
22

23      COURT REPORTER:      Ms. Tammy L. Goolsby, CSR

24      Proceedings taken by Machine Stenotype; transcript was
        produced by a Computer
25
          Case 2:17-cv-01328-RSL
Case 5:17-cv-00123-RWS-CMC       Document
                              Document 236 52-1
                                            FiledFiled 09/30/19
                                                 06/03/19   PagePage  16 PageID
                                                                 2 of 74 of 28 #: 5513
                                                                              2


 1                                        I N D E X

 2

 3       APRIL 24, 2019:

 4                                                               PAGE

 5       Appearances                                                1

 6       Hearing                                                    3

 7       Court Reporter's Certificate                             74

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
          Case 2:17-cv-01328-RSL
Case 5:17-cv-00123-RWS-CMC        Document
                              Document 236 52-1
                                            Filed Filed 09/30/19
                                                  06/03/19   Page Page
                                                                  62 of 17
                                                                        74 of 28 #: 5573
                                                                           PageID
                                                                                62


 1      based on one person from their law firm in the meeting that

 2      we just didn't understand.          No, that's not the answer.          It

 3      just goes to show that there was considered decision making

 4      based on consultation with the relator, internal policy

 5      discussions with our client agency, and review of the

 6      documents.

 7                          The -- the Government and the attorneys

 8      involved in this, this is what they do.              We have a particular

 9      expertise in this, and simply because a question was asked

10      doesn't mean we didn't understand.             No different than if a

11      Court asks a question during argument.              It doesn't mean you

12      don't understand a substantive area of law.               You have a

13      reason to ask that question, just like the attorneys ask

14      questions for purposes in those meetings.

15                          And I want to touch a bit on the animus issue,

16      Your Honor, because this isn't clear in the briefing, and

17      there's a lot of citation to the Southern District of

18      Illinois that somehow the Government's decision here is just

19      animus.     I think that we now have a hate relationship with

20      Mr. Mininno or something to that effect.

21                          That's not true, Your Honor.          Frankly I -- I

22      love whistleblowers.         If I didn't have whistleblowers, I

23      wouldn't have a job.         They keep me employed.         They keep me in

24      cases, and we applaud Mr. Mininno for bringing cases, and we

25      hope he continues to bring cases.
          Case 2:17-cv-01328-RSL
Case 5:17-cv-00123-RWS-CMC        Document
                              Document 236 52-1
                                            Filed Filed 09/30/19
                                                  06/03/19   Page Page
                                                                  63 of 18
                                                                        74 of 28 #: 5574
                                                                           PageID
                                                                                63


 1                          As they mentioned and as we made clear on the

 2      papers, there have been a number of cases brought by his

 3      organizations that have gone forward that have either allowed

 4      the Government to intervene and obtain a verdict or maybe a

 5      decline case where he's able to get a settlement.

 6                          And that goes to show we're not -- it's

 7      nothing against Mr. Mininno.           This is not a referendum on

 8      corporate relators or on his investigation methods.                  It

 9      simply shows that these are not the right cases, that we have

10      evaluated these cases and determined they shouldn't go

11      forward.

12                          And we hope he continues to do investigations.

13      We hope he continues to look for cases and files cases, but,

14      Your Honor, they have to be the right cases, and every case

15      that -- whether it's Mr. Mininno or an insider from a home

16      health agency or somebody from a pharmaceutical company comes

17      in, the Government is going to go through the same process.

18                          We're going to evaluate the evidence they

19      bring in.      We're going to consult with the experts on this

20      and determine whether it is a case that should go forward,

21      and if it's not -- if it's not the right case, then we're

22      going to be in the same position we are today.                It doesn't

23      mean there's animus.

24                          There's some discussion of law of the case.               I

25      think -- you know, I would like to touch on that just a
Case 2:17-cv-01328-RSL Document 52-1 Filed 09/30/19 Page 19 of 28




                  EXHIBIT 3
Prescriber Checkup | BRILINTA                                               Page 1 of 3
           Case 2:17-cv-01328-RSL Document 52-1 Filed 09/30/19 Page 20 of 28




Prescriber Checkup
The Doctors and Drugs in Medicare Part D



                                                                  Search for a Prescriber, City or Zip Code
BRILINTA                                                                                          All States   
TICAGRELOR

Used along with aspirin to prevent serious or life-
threatening problems with the heart and blood vessels in
people who have had a heart attack or severe chest pain.
Source: National Library of Medicine



                                                 At a Glance: This Drug in 2014

                              249K                   $75.1M              58,858             35,041



                                                           This Drug's History




Use by state                                        Top prescribers for BRILINTA


I

h

q

E

l

E

I




https://projects.propublica.org/checkup/drugs/7196                                                             4/19/2017
Prescriber Checkup | BRILINTA                                               Page 2 of 3
           Case 2:17-cv-01328-RSL Document 52-1 Filed 09/30/19 Page 21 of 28



a

N                  2,248   9,372 $2.93M

J                  2,216   9,359 $2.65M
                                                     296        FLORENCE       Alabama
V                  2,469   8,652 $2.91M

p                  1,846   7,530 $2.22M
                                                     293        CLEARWATER     Florida
X                  1,499   6,196 $1.74M

O                  1,392   5,716 $1.69M
                                                     279        LEXINGTON      Kentucky
q                  1,367   5,711 $1.62M

B                  1,316   5,511 $1.54M

R                  1,154   5,230 $1.41M                         NEW YORK       New York
                                                     261
s                  1,173   4,848 $1.44M

D                  1,308   4,715   $1.5M                        LUBBOCK        Texas
                                                     247
N                  1,082   4,539 $1.27M

C                   890    3,974 $1.07M
                                                     246        PARIS          Texas

V                   845    3,687   $1.1M

J                   803    3,248   $925K
                                                     223        BAY CITY       Michigan

Y                   767    3,118   $821K

w                   645    3,045   $878K
                                                     222        TYLER          Texas

G                   582    2,378   $756K

l                   536    2,132   $585K
                                                     220        AMARILLO       Texas
p                   511    2,116   $566K

s                   548    2,055   $670K
                                                     215        GREENVILLE     North Carolina
w                   472    1,888   $593K

T                   516    1,756   $605K
                                                     212        PENSACOLA      Florida
G                   493    1,640   $521K

F                   413    1,411   $459K
                                                     206        GLENDALE       California
u                   412    1,336   $414K

C                   270    1,156   $303K
                                                     205        PERRY          Georgia
h                   289    1,050   $379K

R                   256     961    $283K
                                                     190        JACKSONVILLE   Florida
k                   267     951    $283K

B                   207     786    $232K

                                                     189        JACKSON        Tennessee
O                   162     717    $204K

D                   173     686    $198K

                                                     189        SAGINAW        Michigan
F                   199     683    $219K

k                   156     582    $184K

                                                     188        LOS ANGELES    California
Z                   101     454    $128K

Y                   138     426    $111K

                                                                ELMIRA         New York




https://projects.propublica.org/checkup/drugs/7196                               4/19/2017
Prescriber Checkup | BRILINTA                                               Page 3 of 3
           Case 2:17-cv-01328-RSL Document 52-1 Filed 09/30/19 Page 22 of 28



u                             102       373   $124K
                                                                          188
m                              79       354    $96K

T                              90       326   $106K
                                                                          181   EL DORADO       Arkansas

m                              85       297   $85.1K

X                              52       158   $48.2K
                                                                          181   MONTEREY PARK   California
a                              33       109   $34.4K



                                                                          179   DALTON          Georgia
About This Data
Prescribing data from Medicare’s p rescrip tion
drug benefit, known as Part D, was
                                                                          176   MIAMI           Florida
compiled and released by the Centers for
Medicare and Medicaid Services, the federal
agency that oversees the program. The data             ProPublica
for 2014 includes more than 1.4 billion
prescriptions written by more than 1.3                 © Copyright
million doctors, nurses and other providers.           Pro Publica Inc.
This database lists about 428,000 of those
providers who wrote 50 or more
prescriptions for at least one drug that year.
Almost three-fourths of these prescriptions
went to patients 65 and older; the rest were
for disabled patients. Methodology »



If you are a provider and you believe your
address is incorrect, check the listing you
created on the National Provider Identifier
registry. If you change your listing, send a note
to checkup@propublica.org and we will update
your information. If you have other questions
about this data, send a note to
checkup@propublica.org.




https://projects.propublica.org/checkup/drugs/7196                                                4/19/2017
Prescriber Checkup | BYDUREON                                               Page 1 of 3
           Case 2:17-cv-01328-RSL Document 52-1 Filed 09/30/19 Page 23 of 28




Prescriber Checkup
The Doctors and Drugs in Medicare Part D



                                                                     Search for a Prescriber, City or Zip Code
BYDUREON                                                                                             All States         
EXENATIDE MICROSPHERES

Byetta (Exenatide) is a medication for diabetes. It stimulates
your body to produce and release more insulin, lower the sugar
hormone (glucagon), and slow down digestion. Source: Iodine *

* This description is for related drug Byetta



                                                        At a Glance: This Drug in 2014

                                       180K               $98.6M            37,772             20,486



More info on related drug Byetta »                                                            Information courtesy of


100% of people say                              100% of people say

                                                             This Drug's History




 Use by state                                             Top prescribers for BYDUREON


 E

 h

 q




https://projects.propublica.org/checkup/drugs/8036                                                                      4/19/2017
Prescriber Checkup | BYDUREON                                               Page 2 of 3
           Case 2:17-cv-01328-RSL Document 52-1 Filed 09/30/19 Page 24 of 28



I

I

l

V

a

p

O

X

E

q

J

N

R

B

N

D

W

s

s

k

u

V

T

W

J

l

p

F

Y

g

c

F

g

c

k

R

M

u




https://projects.propublica.org/checkup/drugs/8036                            4/19/2017
Prescriber Checkup | BYDUREON                                               Page 3 of 3
           Case 2:17-cv-01328-RSL Document 52-1 Filed 09/30/19 Page 25 of 28



Z

O

B

D

h

X

M

a

Y



T




Prescribing data from Medicare’s
prescription drug benefit, known as Part D,
was compiled and released by the Centers
for Medicare and Medicaid Services, the
federal agency that oversees the program.
The data for 2014 includes more than 1.4
billion prescriptions written by more than
1.3 million doctors, nurses and other
providers. This database lists about 428,000
of those providers who wrote 50 or more
prescriptions for at least one drug that year.
Almost three-fourths of these prescriptions
went to patients 65 and older; the rest were
for disabled patients. Methodology »



If you are a provider and you believe your
address is incorrect, check the listing you
created on the National Provider Identifier
registry. If you change your listing, send a note
to checkup@propublica.org and we will update
your information. If you have other questions
                                                  ProPublica
about this data, send a note to
checkup@propublica.org.                           © Copyright
                                                  Pro Publica Inc.




https://projects.propublica.org/checkup/drugs/8036                            4/19/2017
Prescriber Checkup | SYMBICORT                                              Page 1 of 3
           Case 2:17-cv-01328-RSL Document 52-1 Filed 09/30/19 Page 26 of 28




Prescriber Checkup
The Doctors and Drugs in Medicare Part D



                                                                Search for a Prescriber, City or Zip Code
SYMBICORT                                                                                       All States         
BUDESONIDE/FORMOTEROL FUMARATE

Symbicort (Budesonide / Formoterol) is a combination
medicine. Budesonide (a corticosteroid) lowers lung
inflammation to control asthma and COPD. Formoterol (a
bronchodilator) relaxes muscles in your lungs to open airways
and make breathing easier. Source: Iodine



                                                 At a Glance: This Drug in 2014

                             3.15M                   $942M            826,585            206,846



More info on SYMBICORT »                                                                 Information courtesy of


57%        of people say
                                   38%         of people say
                                                                 14% of people say

                                                         This Drug's History




Use by state                                        Top prescribers for SYMBICORT


I

h

E




https://projects.propublica.org/checkup/drugs/1390                                                                 4/19/2017
Prescriber Checkup | SYMBICORT                                              Page 2 of 3
           Case 2:17-cv-01328-RSL Document 52-1 Filed 09/30/19 Page 27 of 28



q                 60,029   196,282 $60.9M                       MIAMI            Florida
                                                     2,515
I                 42,166   158,310 $48.9M

N                 36,311   136,310 $41.3M

                                                     1,845      HIALEAH          Florida
l                 35,219   133,642 $39.7M

a                 33,454   131,561 $37.5M

                                                     1,435      BROOKLYN         New York
V                 34,266   122,863 $40.1M

X                 24,933    99,268 $28.5M

                                                     1,293      JACKSON          Tennessee
J                 24,256    89,968 $25.7M

p                 24,184    89,520 $26.5M

                                                     1,168      SAN DIEGO        California
q                 23,613    89,036   $26M

O                 20,529    74,971 $23.6M

                                                     1,113      MIAMI            Florida
E                 20,943    74,082 $22.9M

S                 17,464    69,809   $21M

S                 18,049    66,654 $20.1M            1,083      MORRISTOWN       Tennessee


N                 17,494    64,915 $19.3M

V                 13,654    53,576 $16.1M            880        FLUSHING         New York


B                 13,308    49,212 $14.5M

D                 13,476    46,884 $14.8M            856        PEMBROKE PINES   Florida


W                 10,032    40,266 $12.3M

F                 10,475    39,319   $12M            848        BELPRE           Ohio

J                 10,317    39,256 $11.6M

C                  9,607    39,247 $11.1M            798        NARANJA          Florida

R                 10,622    38,567 $11.1M

G                  9,949    36,837 $11.3M                       CORAL GABLES     Florida
                                                     791
Y                  9,540    35,688 $9.91M

T                 10,818    35,567 $11.7M                       PRESCOTT         Arizona
                                                     775
u                  8,916    34,184 $10.1M

l                  7,984    34,019 $9.52M

                                                     769        HAYTI            Missouri
W                  8,849    34,000 $9.93M

p                  7,752    30,289 $8.79M

                                                     714        PRINCETON        West Virginia
G                  7,131    26,180 $8.03M

C                  6,364    24,916   $7.1M

                                                     712        OAK RIDGE        Tennessee
k                  6,226    24,137 $7.02M

F                  5,035    18,662 $5.62M

                                                     674        BROOKLYN         New York
u                  4,350    16,364 $5.23M

m                  2,984    12,871   $3.6M

D                  3,336    12,437 $3.87M            673        GLENDALE         California


m                  2,930    11,409 $3.36M




https://projects.propublica.org/checkup/drugs/1390                                 4/19/2017
Prescriber Checkup | SYMBICORT                                              Page 3 of 3
           Case 2:17-cv-01328-RSL Document 52-1 Filed 09/30/19 Page 28 of 28



R                              3,205     10,578 $3.22M
                                                                             661   HAWTHORNE     New Jersey
Z                              2,396      9,690 $2.86M

B                              2,120      9,233 $2.64M
                                                                             658   PARIS         Texas

h                              2,708      8,934 $3.24M

k                              2,497      8,688 $2.65M

O                              1,838      7,470 $2.16M                       646   SAINT LOUIS   Missouri


T                              1,869      6,679 $2.13M

X                              1,119      4,349   $1.3M                      646   ROCK HILL     South Carolina


Y                              1,000      3,257   $960K

                                                                             635   WEATHERFORD   Texas
a                                771      2,754   $842K



                                                                             628   TOLEDO        Ohio
About This Data
Prescribing data from Medicare’s prescription drug
benefit, known as Part D, was compiled and
released by the Centers for Medicare and Medicaid                            620   HIALEAH       Florida

Services, the federal agency that oversees the
program. The data for 2014 includes more than 1.4
billion prescriptions written by more than 1.3            ProPublica
million doctors, nurses and other providers. This
database lists about 428,000 of those providers           © Copyright
who wrote 50 or more prescriptions for at least one       Pro Publica Inc.

drug that year. Almost three-fou rth s of th ese
prescriptions went to patients 65 and older;
the rest were for disabled patients.
Methodology »



If you are a provider and you believe your
address is incorrect, check the listing you
created on the National Provider Identifier
registry. If you change your listing, send a note
to checkup@propublica.org and we will update
your information. If you have other questions
about this data, send a note to
checkup@propublica.org.




https://projects.propublica.org/checkup/drugs/1390                                                 4/19/2017
